Title: John Adams to Elbridge Gerry, 9 March 1785
From: Adams, John
To: Gerry, Elbridge


        
          My dear Sir
          Auteuil near Paris March 9. 1785
        
        You will See, by our joint Dispatches, that The Pope, Sardinia and Naples, by their Answers, have politely invited our Vessells into their Ports, but have not accepted the Proposition of Treaties of Commerce. His Holiness has gone as far I believe, in his Complaisance to Us as his Maxims will allow, there being as I believe no Example of a Treaty, between his Court and any Protestant Power. Naples probably waits for Spain. The Motives of Sardinia, who has two Daughters near the Throne of France, although he has ancient Attachments to England, are not So obvious.
        Prussia will probably agree with Us, or We Shall agree with him as the Points in discussion, are not essential, although some of them are of Some importance. from Portugal, Denmark and the Emperor We have no decisive Answers, nor from Russia any Answer at all.— Spain and England, will continue, I Suppose to refuse treating here. Mr Hales, the British Charge des Affairs told me, that his Court were determined never to treat here, and this Declaration agrees with every Information and all the Circumstances, that have come to our Knowledge. I think the Invitation to send a Minister to London should be accepted, as it is undoubtedly our Place, to Send first, and as the Neglect of exchanging Ambassadors, will forever be regarded as a Proof of Coldness and Jealousies, by the People of England, the People of America, and by all the Courts and Nations of Europe. it is in vain to expect of Us Treaties of Commerce with England, While She will not treat here and Congress will not treat there. We cannot force them to treat: and it is not expected We should petition them. Petitions, would be neglected now as much as ever. We can do nothing with the Barbary States, without Money and orders to apply it.— You know best whether it is worth while to give fifty or Sixty Thousand Guilders a Year to Algiers, besides occasional Presents to the others.
        France Holland and Sweeden, I Suppose will act in concert, and neither agree to Terms more favourable than the others. Such is the

opposition in France to the “Arrêt du Conseil D’Etat du Roi concernant le Commerce étranger dans les Isles Francoises de L’Amerique, du 30 Août 1784,” that I despair of perswading the Ministry to venture farther in our favour. There is a general Cry of the Merchants against that Ordonance. The Commerce of Marseilles, Bourdeaux, Nantes, Rochelle, St Maloes and Havre de Grace, have remonstrated against it in Strong and warm Terms. The Parliament of Bourdeaux too has joined in the Clamour, and the States of Bretagne, came very near it. The Minister will Stand firm to this Ordonnance, it is Said, but I fear will be discouraged from extending his Liberal Sentiments Still further.
        We have my Friend a delicate and difficult Part to Act towards the Powers of Europe. Our Safest Course lies in a perfect Impartiality to all. Predilections and Attachments to any, will be narrowly watched, will be perceived, and will endanger our Tranquility and Neutrality. Spain France and England, will interest Us and endanger Us the most.— I wish that no Means of Settling all disputes, with the first and last may be neglected, and therefore I advise the sending a Minister to each. if he Succeeds, well, if not, We Shall have nothing to reproach to Ourselves. We Shall have done our Duty, and all that was in our Power.
        I wait with Impatience, for the Ratification of my last Loan in Holland, and for Orders what to do with near a Million of Guilders, in the Hands of your Bankers at Amsterdam. You will remember, I have run you in debt, near Seven hundred Thousand Pounds Sterling, that you have received in Dollars, or drawn Bills for it at an advantageous Exchange. I hope you have Spent it wisely. But whether you have or not, you ought to take Measures to pay the Interest. My Dutch Friends will throw me into one of their Canals if you dont fullfill my Engagements.
        My Respects to your Colleagues, and believe me / your faithfull Friend & very humble / servant
        
          John Adams
        
      